Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1.  (Currently Amended)  An optical module comprising:
a stem, wherein the stem includes a protrusion on a side surface of the stem;
a lead pin extending through the stem;
an insulated material filled between the stem and the lead pin;
an optical element and an electrical element which are disposed on a first main surface of the stem and which are connected to the lead pin at a terminating end of the lead pin, the optical element having a vertical end;
a circuit board in contact with a second main surface of the stem;
a cap attachable to the stem, wherein the terminating end of the lead pin is within the cap;
an optical fiber stub; and
an aligning-fixing part which aligns the optical fiber stub with the cap and fixes the optical fiber stub to the cap;
wherein the vertical end of the optical element and the electrical element are disposed on the first main surface of the stem.


wherein the [stem includes a] protrusion is opposite to the ground connection land.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record fails to explicitly disclose or reasonably suggest the extended circuit board portion that protrudes from an outer circumference of the circuit board portion. The closest prior art has indentations or extensions that are not under the cap portion. Therefore, independent claims 1 and 14 are allowable. Remaining claims are allowable by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2007/0230878 (23; figure 2).
US 2013/0182390 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883